DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This action is in response to the application filed on 09/11/2019. Claims 1-20 are pending in the application and have been considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea  without significantly more. 

Regarding Claim 1:
For Step 1, the claim is a method so it does recite a statutory category of invention.
For Step 2, Prong 1:
The claim recites the limitation of “selecting...”  The selecting limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “identifying….”  The identifying limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “providing...”  The providing limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2, Prong 2, the claim recites additional elements: computing devices, processor, memories and “receiving.”  
Accordingly, these additional elements of generic computer and computer functions (computer system, processor, memories) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

The “receiving” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g). 

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.

The “receiving” step is a form of insignificant extra-solution activity.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding Claim 2:
Claim 2, which incorporates the rejection of claim 1, recites further limitations such as “combining …” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites an additional element: “receiving.”  
The “receiving” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g). 

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.

The “receiving” step is a form of insignificant extra-solution activity.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 3:
Claim 3, which incorporates the rejection of claim 1, recites further limitations such as “
calculating one or more scores…; and wherein providing comprises providing…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 4:
Claim 4, which incorporates the rejection of claim 3, recites further limitations such as “
ranking the one or more identified…; and wherein the one or more logic statement subtrees…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 5:
Claim 5, which incorporates the rejection of claim 3, recites further limitations such as “
wherein the scores are based on usage…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 6:
Claim 6, which incorporates the rejection of claim 3, recites further limitations such as “
wherein the scores are based on coverage…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 7:
Claim 7, which incorporates the rejection of claim 3, recites further limitations such as “
wherein the scores are based on a combination of usage and coverage…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 8:
Claim 8, which incorporates the rejection of claim 1, recites further limitations such as “
wherein providing comprises…” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites an additional element: “displaying.”  
The “displaying…” is recited at a high level of generality, i.e., performing a generic computer function of processing data.  
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 9:
Claim 9, which incorporates the rejection of claim 8, recites further limitations such as “
… scores associated with…” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites an additional element: “displaying.”  
The “displaying…” is recited at a high level of generality, i.e., performing a generic computer function of processing data.  
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 10:
Claim 10, which incorporates the rejection of claim 8, recites further limitations such as “
… metadata associated with…” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites an additional element: “displaying.”  
The “displaying…” is recited at a high level of generality, i.e., performing a generic computer function of processing data.  
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 11:
For Step 1, the claim is a non-transitory computer-readable storage media storing
computer-executable instructions for causing a computing system to perform a method,  so it does recite a statutory category of invention.
For Step 2, Prong 1:

The claim recites the limitation of “identifying….”  The identifying limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “replacing...”  The providing limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2, Prong 2, the claim recites additional elements: computing system, and “receiving.”  
Accordingly, these additional elements of generic computer and computer functions (computer system) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

The “receiving” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g). 

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.

The “receiving” step is a form of insignificant extra-solution activity.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Regarding Claim 12:
Claim 12, which incorporates the rejection of claim 11, recites further limitations such as “providing the identified …; and replacing the input logic statement…” that are part of the abstract idea and do not amount to an inventive concept.

The claim recites an additional element: “receiving.”  
The “receiving” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g). 

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.

The “receiving” step is a form of insignificant extra-solution activity.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 13:
Claim 13, which incorporates the rejection of claim 11, recites further limitations such as “providing the identified …” that are part of the abstract idea and do not amount to an inventive concept.

The claim recites an additional element: “receiving” and “storing.”  

The “receiving” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g). 

The “storing” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.

Here the “receiving” step is a form of insignificant extra-solution activity.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

Here the “storing” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).

There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 14:
Claim 14, which incorporates the rejection of claim 12, recites further limitations such as “wherein a plurality of stored logic statement trees…. and the received indicator provides an identifier for a selected provided logic statement tree” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 15:
Claim 15, which incorporates the rejection of claim 12, recites further limitations such as “wherein providing includes providing metadata…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 16:
For Step 1, the claim is a system so it does recite a statutory category of invention.
For Step 2, Prong 1:

The claim recites the limitation of “identifying….”  The identifying limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “providing the identified...”  The providing limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generating a logic statement ….”  The generating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “providing the generated...”  The providing limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2, Prong 2, the claim recites additional elements: processing units, memories, “receiving at least…”  and “receiving a selection...”  

Accordingly, these additional elements of generic computer and computer functions (processing units and memories) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.
The “receiving at least…” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g). 

The “receiving a selection …” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g). 

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.

The “receiving at least…” step is a form of insignificant extra-solution activity.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

The “receiving a selection …” step is a form of insignificant extra-solution activity.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).


The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding Claim 17:
Claim 17, which incorporates the rejection of claim 11, recites further limitations such as “…identifying one or more unchanged subtrees…” that are part of the abstract idea and do not amount to an inventive concept.

The claim recites an additional element: “storing.”  

The “storing” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.

Here the “storing” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).

There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 18:
Claim 18, which incorporates the rejection of claim 16, recites further limitations such as “identifying one or more unchanged subtrees …” that are part of the abstract idea and do not amount to an inventive concept.

The claim recites an additional element: storing.  

The “storing” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.

Here the “storing” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).

There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 19:
Claim 19, which incorporates the rejection of claim 16, recites further limitations such as “calculating one or more scores for the respective…; and wherein providing the identified stored logic statement…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 20:
Claim 20, which incorporates the rejection of claim 16, recites further limitations such as “…the one or more scores are based on usage of the respective stored logic statement trees, coverage of the respective stored logic statement trees, or a combination of usage and coverage…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cason et al. (US 2020/0342054 A1, hereinafter referred as Cason), in view of DANIELS SON (US 2015/0278699 A1, hereinafter referred as DANIELSON).

As to claim 1, Cason teaches a method, implemented by one or more computing devices comprising at least one hardware processor and one or more tangible memories coupled to the at least one hardware processor, comprising: 
receiving an input logic statement tree (paragraph [0117] …receive a parse tree data structure for each sentence of the medical text…); 
selecting a stored logic statement tree from a logic statement repository, wherein the input logic statement tree matches at least a portion of the stored logic statement tree (paragraph [0059] …a QA pipeline accesses a body of knowledge about the domain, or subject matter area (e.g., financial domain, medical domain, legal domain, etc.) where the body of knowledge (knowledge base) can be organized in a variety of configurations (e.g., a structured repository of domain-specific information, such as ontologies, or unstructured data related to the domain, or a collection of natural language documents about the domain …); 
identifying one or more logic statement subtrees within the stored logic statement tree, wherein the one or more logic statement subtrees are logically related to the portion of the stored logic statement tree that matches the input logic statement tree (paragraph [0018] …A span of an annotation (e.g., hypothetical or factual annotation) is determined by looking at the sub-tree rooted by a matching dictionary entry. For example, if a node of the parse tree matches a hypothetical term or phrase in the hypothetical dictionary data structures, then the sub-tree rooted by the matching hypothetical term or phrase may be annotated to be hypothetical…).
However, Cason fails to explicitly teach: 
providing the one or more logic statement subtrees, wherein the respective one or more logic statement subtrees represent complete logic statements.   
DANIELSON, in combination with Cason, teaches:
providing the one or more logic statement subtrees, wherein the respective one or more logic statement subtrees represent complete logic statements (paragraphs [0038] …
RETE, a matching algorithm… RETE operates by building a tree from the rules established by the user. Facts enter the tree at the top-level nodes as parameters to the rules and work their way down the tree until they reach the leaf nodes, i.e., the rule consequences. More specifically, the tree includes a network of nodes, where each
node (except the root) corresponds to a pattern occurring in the left-hand-side (the condition part) of a rule. The path from the root node to a leaf node defines a complete rule left-hand-side.  Each node has a memory of facts which satisfy that pattern. As new facts are asserted or modified, they propagate along the network, causing nodes to be annotated when that fact matches that pattern. When a fact or combination of facts
causes all of the patterns for a given rule to be satisfied, a leaf node is reached and the corresponding rule is triggered…; [0375] …proof tree 716 and proof tree splitter 720, and as separated rules are proofed, terms are reunited by the term unifier 722; [0397]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Cason to add complete logic statements
 to the system of Cason, as taught by DANIELSON above. The modification would have been obvious because one of ordinary skill would be motivated to enable applications to use automated reasoning and proofs about rules to optimize processes and avoid errors, as suggested by DANIELSON ([0064]).

As to claim 8, which incorporates the rejection of claim 1, DANIELSON, in combination with Cason, teaches: 
wherein providing comprises displaying the one or more logic statement subtrees (paragraph [0446] …Display 1810 includes at least one output component for presenting information to a user of the computing device and may incorporate a user interface 1811 for providing interactivity through the display 1810…).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Cason to add complete logic statements
 to the system of Cason, as taught by DANIELSON above. The modification would have been obvious because one of ordinary skill would be motivated to enable applications to use automated reasoning and proofs about rules to optimize processes and avoid errors, as suggested by DANIELSON ([0064]).

As to claim 9, which incorporates the rejection of claim 8, Zhou, in combination with Cason and DANIELSON, teaches: 
wherein displaying comprises displaying one or more scores associated with the respective one or more logic statement subtrees (paragraph [0061] …calculates a distance score for each retrieved subtree…; [0062] …ranks the subtrees from lowest distance score to highest distance score).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Cason and DANIELSON to add a score for the logic statement subtrees to the combination system of Cason and DANIELSON, as taught by Zhou above. The modification would have been obvious because one of ordinary skill would be motivated to have computer programs to be
efficient relative to the efficiency of the initial and/or previous computer program, designing a program with faster processing time, less computational storage/memory, and with higher security, as suggested by Zhou ([0013]).

As to claim 10, which incorporates the rejection of claim 8, DANIELSON, in combination with Cason, teaches:
 wherein displaying comprises displaying metadata associated with the respective one or more logic statement subtrees (paragraph [0446]…Display 1810 includes at least one output component for presenting information to a user of the computing device and may incorporate a user interface 1811 for providing interactivity through the display 1810…; wherein using the broadest reasonable interpretation, Examiner interprets “presenting information to a user…” to include metadata which is defined as information about other information).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Cason to add complete logic statements
 to the system of Cason, as taught by DANIELSON above. The modification would have been obvious because one of ordinary skill would be motivated to enable applications to use automated reasoning and proofs about rules to optimize processes and avoid errors, as suggested by DANIELSON ([0064]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cason et al. (US 2020/0342054 A1, hereinafter referred as Cason), in view of DANIELS SON (US 2015/0278699 A1, hereinafter referred as DANIELSON), and further in view of Fuchs (US 9,471,304 B1, hereinafter referred as Fuchs).

As to claim 2, which incorporates the rejection of claim 1, Fuchs, in combination with Cason and DANIELSON, teaches: 
receiving a selection of a logic statement subtree from the provided one or more logic statement subtrees (col. 6, lines 1-24…any node (and all its sub-nodes) of the old tree that differs from its counterpart in the new tree as "deleted" and the counterpart (and all its sub-nodes) as "inserted" at the 10 position of deletion, thus creating a "delete sub-tree Tl" and a corresponding "insert sub-tree T2" instruction; col. 8, lines 56-60); and 
combining the selected logic statement subtree and the input logic statement tree (col. 2, lines 25-39, wherein using the broadest reasonable interpretation, Examiner interprets “the merging of modifications to source code by different users...” to teach the limitation).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Cason and DANIELSON to add a combination of selected logic statement subtree to the combination system of Cason and DANIELSON, as taught by Fuchs above. The modification would have been obvious because one of ordinary skill would be motivated to have software often has a higher rate of merge conflicts that could be avoided and reduce the time needed
to commit changes to source code, as suggested by Fuchs (col. 1, lines 35-39 and col. 2, lines 49-53).
 
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cason et al. (US 2020/0342054 A1, hereinafter referred as Cason), in view of DANIELS SON (US 2015/0278699 A1, hereinafter referred as DANIELSON), and further in view of Zhou et al. (US 2019/0324731 A1, hereinafter referred as Zhou).

As to claim 3, which incorporates the rejection of claim 1, Zhou, in combination with Cason and DANIELSON, teaches: 
calculating one or more scores for the respective one or more logic statement subtrees (paragraph [0061] …calculates a distance score for each retrieved subtree…); and wherein providing comprises providing the one or more scores with their respective logic statement subtrees (paragraphs [0063] …a list, in ascending order, of functions
that can be utilized to fix, replace, and/or update the corresponding function of the legacy software 103…). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Cason and DANIELSON to add a score for the logic statement subtrees to the combination system of Cason and DANIELSON, as taught by Zhou above. The modification would have been obvious because one of ordinary skill would be motivated to have computer programs to be
efficient relative to the efficiency of the initial and/or previous computer program, designing a program with faster processing time, less computational storage/memory, and with higher security, as suggested by Zhou ([0013]).

As to claim 4, which incorporates the rejection of claim 3, Zhou, in combination with Cason and DANIELSON, teaches: 
ranking the one or more identified logic statement subtrees based on their respective scores (paragraph [0061] …rank the subtrees by similarity to the legacy subtree…; [0091]); and wherein the one or more logic statement subtrees are provided in ranked order (paragraph [0062] …ranks the subtrees from lowest distance score to highest distance score…subtree with the highest score is ranked first; [0091]) .
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Cason and DANIELSON to add a score for the logic statement subtrees to the combination system of Cason and DANIELSON, as taught by Zhou above. The modification would have been obvious because one of ordinary skill would be motivated to have computer programs to be
efficient relative to the efficiency of the initial and/or previous computer program, designing a program with faster processing time, less computational storage/memory, and with higher security, as suggested by Zhou ([0013]).

As to claim 5, which incorporates the rejection of claim 3, Zhou, in combination with Cason and DANIELSON, teaches: 
wherein the scores are based on usage of the respective one or more logic statement subtrees (paragraphs [0032] …software unit" is a computer program module together with control data, usage procedures, and operating procedures…; [0062] …ranking generator 406 may utilize any text-based algorithm to compare subtrees to a legacy subtree to generate a ranking report…, wherein using the broadest reasonable interpretation, Examiner interprets “utilize any text-based algorithm” as usage).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Cason and DANIELSON to add a score for the logic statement subtrees to the combination system of Cason and DANIELSON, as taught by Zhou above. The modification would have been obvious because one of ordinary skill would be motivated to have computer programs to be
efficient relative to the efficiency of the initial and/or previous computer program, designing a program with faster processing time, less computational storage/memory, and with higher security, as suggested by Zhou ([0013]).

As to claim 6, which incorporates the rejection of claim 3, Zhou, in combination with Cason and DANIELSON, teaches: 
wherein the scores are based on coverage of the respective one or more logic statement subtrees (paragraphs [0061]-[0062]…distance score for each retrieved subtree relative to the legacy subtree…ranks the subtrees from lowest distance score to highest distance score, wherein using the broadest reasonable interpretation, Examiner interprets the distance score as the coverage).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Cason and DANIELSON to add a score for the logic statement subtrees to the combination system of Cason and DANIELSON, as taught by Zhou above. The modification would have been obvious because one of ordinary skill would be motivated to have computer programs to be
efficient relative to the efficiency of the initial and/or previous computer program, designing a program with faster processing time, less computational storage/memory, and with higher security, as suggested by Zhou ([0013]).

As to claim 7, which incorporates the rejection of claim 3, Zhou, in combination with Cason and DANIELSON, teaches: 
wherein the scores are based on a combination of usage and coverage of the respective one or more logic statement subtrees (paragraph [0062] …ranks the subtrees from lowest distance score to highest distance score.,. and ranking generator 406 may utilize any text-based algorithm to compare subtrees to a legacy subtree to generate a ranking report…; wherein using the broadest reasonable interpretation, Examiner interprets the “utilize any text-based algorithm as usage” and the “distance score as the coverage” to include the combination).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Cason and DANIELSON to add a score for the logic statement subtrees to the combination system of Cason and DANIELSON, as taught by Zhou above. The modification would have been obvious because one of ordinary skill would be motivated to have computer programs to be
efficient relative to the efficiency of the initial and/or previous computer program, designing a program with faster processing time, less computational storage/memory, and with higher security, as suggested by Zhou ([0013]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuchs (US 9,471,304 B1, hereinafter referred as Fuchs).
  
As to claim 11, Fuchs discloses one or more non-transitory computer-readable storage media storing computer-executable instructions for causing a computing system to perform a method, the method comprising: 
receiving an input logic statement tree (col.8, lines 56-60…receives the source code from D2, including the third code segment 506…; col. 10, lines 9-21… receives a request to check out a file containing source code (Operation 1204 includes a code repository 118); 
identifying a stored logic statement tree from the logic statement repository, wherein the stored logic statement tree is logically equivalent to the input logic statement tree (col. 6, lines 51-55…source code identifiers (e.g., "declaration," "block," "method," etc.) for different types of source code defined by the tree conversion rules 222….; col. 7, lines 5-19…three syntactically different segments 402-406 of source code perform
functionally equivalent operations…; col. 9, lines 47-60…tree representation 1002 is provided to the tree conversion module 214, which then applies one or more tree
conversion rules 222 to obtain the equivalent text-based source code...; col. 10, lines 9-21… receives a request to check out a file containing source code (Operation 1204 includes a code repository 118); and 
replacing the input logic statement tree with a reference to the identified stored logic statement tree (col. 6, lines 1-24…node (and all its sub-nodes) of the old tree that differs
from its counterpart in the new tree as "deleted" and the counterpart (and all its sub-nodes) as "inserted" at the position of deletion, thus creating a "delete sub-tree Tl" and
a corresponding "insert sub-tree T2" instruction…; col. 9, lines 4-32).  

As to claim 12, which incorporates the rejection of claim 11, Fuchs discloses:
providing the identified stored logic statement tree (col. 3, lines 60-67 to col. 4, lines 1-4
providing files containing source code…converting the source code stored by the code repository 118 into their corresponding tree representations….; col. 6, lines 51-55…source code identifiers (e.g., "declaration," "block," "method," etc.) for different types of source code defined by the tree conversion rules 222….); 
receiving an indicator to use the provided logic statement tree (col. 11, lines 10-21…
source code versioning module 212 then invokes the tree modification module 214 to apply the tree modification instructions 224 to a current tree representation of the source code stored in the code repository 118 (Operation 1226); and 
replacing the input logic statement tree in response to the received indicator (col. 6, lines 1-24…node (and all its sub-nodes) of the old tree that differs from its counterpart in the new tree as "deleted" and the counterpart (and all its sub-nodes) as "inserted" at the position of deletion, thus creating a "delete sub-tree Tl" and a corresponding "insert sub-tree T2" instruction…; col. 9, lines 4-32).  

As to claim 14, which incorporates the rejection of claim 12, Fuchs discloses:
wherein a plurality of stored logic statement trees are identified that are logically equivalent to the input logic statement tree, the plurality is provided, and the received indicator provides an identifier for a selected provided logic statement tree (col. 6, lines 51-55…source code identifiers (e.g., "declaration," "block," "method," etc.) for different types of source code defined by the tree conversion rules 222….; col. 7, lines 5-19…three syntactically different segments 402-406 of source code perform
functionally equivalent operations…; col. 9, lines 47-60…tree representation 1002 is provided to the tree conversion module 214, which then applies one or more tree
conversion rules 222 to obtain the equivalent text-based source code...; col. 10, lines 9-21… receives a request to check out a file containing source code (Operation 1204 includes a code repository 118).
  
As to claim 15, which incorporates the rejection of claim 12, Fuchs, discloses:
wherein providing includes providing metadata and/or a score for the identified logic statement tree (col. 2, lines 24-39, provides a version control server that facilitates the merging of modifications to source code by different users……the source code for each file retained by the version control server is associated with its corresponding tree representation…; wherein using the broadest reasonable interpretation, Examiner interprets “modifications to source code by different users and the source code for each file retained by the version control …” to include metadata which is defined as information about other information).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fuchs (US 9,471,304 B1, hereinafter referred as Fuchs), in view of DeTreville (US 2003/0225697 A1, hereinafter referred as DeTreville).

As to claim 13, which incorporates the rejection of claim 11, Fuchs teaches:
providing the identified stored logic statement tree (col. 3, lines 60-67 to col. 4, lines 1-4
providing files containing source code…converting the source code stored by the code repository 118 into their corresponding tree representations….; col. 6, lines 51-55…source code identifiers (e.g., "declaration," "block," "method," etc.) for different types of source code defined by the tree conversion rules 222….); 
receiving an indicator to reject the provided logic statement tree (col. 2, lines 40-55…
where first a user deletes entire portions of source code that a second user is concurrently modifying in another version of the file…; wherein using the broadest reasonable interpretation, Examiner interprets this conflict to teach the limitation).
However, Fuchs fails to explicitly teach: 
storing the input logic statement tree as a new logic statement instead of replacing the input logic statement tree.  
DeTreville teaches:
storing the input logic statement tree as a new logic statement instead of replacing the input logic statement tree (paragraph [0008] …import additional logic statements from other contexts and derive new logic statements from the imported logic statements and
other logic statements maintained by the provider context...; [0058] and [0064]
…additional logic statements are derived at the requester context 12 based upon the newly imported logic statements and any other logic statements stored locally at the requester context..). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Fuchs to add complete logic statements
 to the system of Fuchs, as taught by DeTreville above. The modification would have been obvious because one of ordinary skill would be motivated to providing secure access to a digital work that easily scale to the size of the Internet and beyond, as suggested by DeTreville ([0006]).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cason et al. (US 2020/0342054 A1, hereinafter referred as Cason), in view of DANIELS SON (US 2015/0278699 A1, hereinafter referred as DANIELSON), and further in view of Fuchs (US 9,471,304 B1, hereinafter referred as Fuchs), and Mayer-Ullmann et al.  (US 2008/0263462 A1, hereinafter referred as Mayer-Ullmann).

As to claim 16, Cason teaches a system comprising: 
one or more memories (paragraph [0025]); 
one or more processing units coupled to the one or more memories (paragraph [0022]); and 
one or more computer-readable storage media storing instructions that, when loaded into the one or more memories (paragraph [0022]), cause the one or more processing units to perform operations comprising: 
receiving at least a portion of an initial logic statement tree (paragraph [0117] …receive a parse tree data structure for each sentence of the medical text…); 
identifying one or more stored logic statement trees from a logic statement repository, wherein the stored logic statement trees match the at least a portion of the initial logic statement tree(paragraph [0059] …a QA pipeline accesses a body of knowledge about the domain, or subject matter area (e.g., financial domain, medical domain, legal domain, etc.) where the body of knowledge (knowledge base) can be organized in a variety of configurations (e.g., a structured repository of domain-specific information, such as ontologies, or unstructured data related to the domain, or a collection of natural language documents about the domain …).
However, Cason fails to explicitly teach: 
providing the identified one or more stored logic statement trees; 
receiving a selection of a logic statement tree of the one or more identified logic statement trees; 
generating a logic statement template based on the selected logic statement tree, wherein the logic statement template comprises one or more subtrees; and 
providing the generated logic statement template.  
DANIELSON, in combination with Cason, teaches:
providing the identified one or more stored logic statement trees (paragraphs [0038] …
RETE, a matching algorithm… RETE operates by building a tree from the rules established by the user. Facts enter the tree at the top-level nodes as parameters to the rules and work their way down the tree until they reach the leaf nodes, i.e., the rule consequences. More specifically, the tree includes a network of nodes, where each
node (except the root) corresponds to a pattern occurring in the left-hand-side (the condition part) of a rule. The path from the root node to a leaf node defines a complete rule left-hand-side.  Each node has a memory of facts which satisfy that pattern. As new facts are asserted or modified, they propagate along the network, causing nodes to be annotated when that fact matches that pattern. When a fact or combination of facts
causes all of the patterns for a given rule to be satisfied, a leaf node is reached and the corresponding rule is triggered…; [0375] …proof tree 716 and proof tree splitter 720, and as separated rules are proofed, terms are reunited by the term unifier 722; [0397]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Cason to add complete logic statements
 to the system of Cason, as taught by DANIELSON above. The modification would have been obvious because one of ordinary skill would be motivated to enable applications to use automated reasoning and proofs about rules to optimize processes and avoid errors, as suggested by DANIELSON ([0064]).
However, Cason and DANIELSON fail to explicitly teach: 
receiving a selection of a logic statement tree of the one or more identified logic statement trees; 
generating a logic statement template based on the selected logic statement tree, wherein the logic statement template comprises one or more subtrees; and 
providing the generated logic statement template.
Fuchs, in combination with Cason and DANIELSON, teaches:
receiving a selection of a logic statement tree of the one or more identified logic statement trees(col. 6, lines 1-24…any node (and all its sub-nodes) of the old tree that differs from its counterpart in the new tree as "deleted" and the counterpart (and all its sub-nodes) as "inserted" at the 10 position of deletion, thus creating a "delete sub-tree Tl" and a corresponding "insert sub-tree T2" instruction; col. 8, lines 56-60).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Cason and DANIELSON to add a selection of logic statement subtree to the combination system of Cason and DANIELSON, as taught by Fuchs above. The modification would have been obvious because one of ordinary skill would be motivated to have software often has a higher rate of merge conflicts that could be avoided and reduce the time needed
to commit changes to source code, as suggested by Fuchs (col. 1, lines 35-39 and col. 2, lines 49-53).
However, Cason, DANIELSON and Fuchs fail to explicitly teach: 
generating a logic statement template based on the selected logic statement tree, wherein the logic statement template comprises one or more subtrees; and 
providing the generated logic statement template.
Mayer-Ullmann, in combination with Cason, DANIELSON and Fuchs, teaches:
generating a logic statement template based on the selected logic statement tree, wherein the logic statement template comprises one or more subtrees; and 
providing the generated logic statement template (paragraph [0068] …
template generator 2003 to generate a template to be used in modifying the application GUI, the template containing a UI element and a layout element …; [0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Cason, DANIELSON and Fuchs to add a logic statement template to the combination system of Cason, DANIELSON and Fuchs, as taught by Mayer-Ullmann above. The modification would have been obvious because one of ordinary skill would be motivated to enable providing UI that is tailored to the need of individual end user while suppressing loss of short-term productivity, as suggested by Mayer-Ullmann ([0038]).

As to claim 17, which incorporates the rejection of claim 16, Mayer-Ullmann, in combination with Cason, DANIELSON and Fuchs, teaches:
receiving an updated logic statement tree, wherein the updated logic statement tree comprises the provided logic statement template and at least one change to the logic statement template (paragraphs [0068]….template generator 2003 to generate a template to be used in modifying the application GUI, the template containing a UI element and a layout element, and a modifying engine 2004 to modify the UI element and the layout element to reflect the use case, the modifying governed by the elected privilege….an input receiver 2005 is illustrated to receive input to directly modify the application GUI to reflect the use case, the modification governed by the elected privilege…[0077]..receiving input to directly modify the application GUI to reflect the use case, the modification governed by the elected privilege…).
storing a new logic statement in a repository based on the updated logic statement tree (paragraph [0069] …receives a configuration rule selection as an elected privilege relating to modifying a UI element and a layout element, and storing the elected privilege…).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Cason, DANIELSON and Fuchs to add a logic statement template to the combination system of Cason, DANIELSON and Fuchs, as taught by Mayer-Ullmann above. The modification would have been obvious because one of ordinary skill would be motivated to enable providing UI that is tailored to the need of individual end user while suppressing loss of short-term productivity, as suggested by Mayer-Ullmann ([0038]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cason et al. (US 2020/0342054 A1, hereinafter referred as Cason), in view of DANIELS SON (US 2015/0278699 A1, hereinafter referred as DANIELSON), and further in view of Fuchs (US 9,471,304 B1, hereinafter referred as Fuchs), and Mayer-Ullmann et al.  (US 2008/0263462 A1, hereinafter referred as Mayer-Ullmann), and DeTreville (US 2003/0225697 A1, hereinafter referred as DeTreville).

As to claim 18, which incorporates the rejection of claim 16, Mayer-Ullmann, in combination with Cason, DANIELSON and Fuchs, teaches:

identifying one or more unchanged subtrees in the updated logic statement template (paragraph [0073] … static templates). and 
However, Cason, DANIELSON, Fuchs and Mayer-Ullmann fail to explicitly teach:
wherein storing the new logic statement in the repository comprises storing references to the original subtrees from the selected logic statement in place of the identified one or more unchanged subtrees in the updated logic statement.  
DeTreville teaches:
wherein storing the new logic statement in the repository comprises storing references to the original subtrees from the selected logic statement in place of the identified one or more unchanged subtrees in the updated logic statement (paragraph [0008] …import additional logic statements from other contexts and derive new logic statements from the imported logic statements and other logic statements maintained by the provider context...; [0058] and [0064]…additional logic statements are derived at the requester context 12 based upon the newly imported logic statements and any other logic statements stored locally at the requester context…). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Cason, DANIELSON, Fuchs and Mayer-Ullmann to add new logic statement to the combination system of Cason, DANIELSON, Fuchs and Mayer-Ullmann, as taught by DeTreville above. The modification would have been obvious because one of ordinary skill would be motivated to providing secure access to a digital work that easily scale to the size of the Internet and beyond, as suggested by DeTreville ([0006]).
  
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cason et al. (US 2020/0342054 A1, hereinafter referred as Cason), in view of DANIELS SON (US 2015/0278699 A1, hereinafter referred as DANIELSON), and further in view of Fuchs (US 9,471,304 B1, hereinafter referred as Fuchs), and Mayer-Ullmann et al.  (US 2008/0263462 A1, hereinafter referred as Mayer-Ullmann), and Zhou et al. (US 2019/0324731 A1, hereinafter referred as Zhou).

As to claim 19, which incorporates the rejection of claim 16, Zhou, in combination with Cason, DANIELSON, Fuchs and Mayer-Ullmann, teaches: 
calculating one or more scores for the respective one or more identified stored logic statement trees (paragraph [0061] …calculates a distance score for each retrieved subtree…); and 
wherein providing the identified stored logic statement trees comprises providing the one or more scores with their respective stored logic statement trees (paragraphs [0063] …a list, in ascending order, of functions that can be utilized to fix, replace, and/or update the corresponding function of the legacy software 103…). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Cason, DANIELSON, Fuchs and Mayer-Ullmann to add a score for the logic statement subtrees to the combination system of Cason, DANIELSON, Fuchs and Mayer-Ullmann, as taught by Zhou above. The modification would have been obvious because one of ordinary skill would be motivated to have computer programs to be efficient relative to the efficiency of the initial and/or previous computer program, designing a program with faster processing time, less computational storage/memory, and with higher security, as suggested by Zhou ([0013]).
  
As to claim 20, which incorporates the rejection of claim 19, Zhou, in combination with Cason, DANIELSON, Fuchs and Mayer-Ullmann, teaches:
wherein the one or more scores are based on usage of the respective stored logic statement trees, coverage of the respective stored logic statement trees, or a combination of usage and coverage (paragraphs [0061] …distance score for each retrieved subtree relative to the legacy subtree…ranks the subtrees from lowest distance score to highest distance score…; [0062] …ranks the subtrees from lowest distance score to highest distance score.,. and ranking generator 406 may utilize any text-based algorithm to compare subtrees to a legacy subtree to generate a ranking report…; wherein using the broadest reasonable interpretation, Examiner interprets the “utilize any text-based algorithm as usage” and the “distance score as the coverage” to include the combination).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Cason, DANIELSON, Fuchs and Mayer-Ullmann to add a score for the logic statement subtrees to the combination system of Cason, DANIELSON, Fuchs and Mayer-Ullmann, as taught by Zhou above. The modification would have been obvious because one of ordinary skill would be motivated to have computer programs to be efficient relative to the efficiency of the initial and/or previous computer program, designing a program with faster processing time, less computational storage/memory, and with higher security, as suggested by Zhou ([0013]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patents and patent related publications are cited in the Notice of References Cited (Form PTO-892) attached to this action to further show the state of the art with respect to the invention.

Moore et al. (US 2004/0034848A1) teach Rule Engine.
          ROYCHOUDHURY et al. (US 2019/0018833 A1) teach SYSTEM AND METHOD FOR RULECREATION FROM NATURAL LANGUAGE TEXT.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146. The examiner can normally be reached Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                                        
/ERIC NILSSON/Primary Examiner, Art Unit 2122